Citation Nr: 0324475	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  94-18 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for sleep disturbance 
as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for nose bleeds as a 
chronic disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for skin disability.

9.  Entitlement to service connection for residuals of a 
right shoulder injury.

10.  Entitlement to service connection for kidney stones.

11.  Entitlement to service connection for gastroenteritis.

12.  Entitlement to an initial evaluation in excess of 10 
percent rating for a burn scar of the right index finger.

13.  Entitlement to higher initial evaluations for right knee 
disability, rated as noncompensably disabling from February 
1, 1992 to November 26, 1995, and as 10 percent disabling 
from November 27, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
January 1992.  His DD Form 214 shows that he was awarded a 
Southwest Asia Service Medal with two stars and that he 
served from December 1990 to March 1991 in the area of 
responsibility of Operation Desert Shield/Storm.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut which denied service connection for residuals of 
a back injury, residuals of a right shoulder injury, a 
hearing loss, kidney stones and gastroenteritis and granted 
service connection for a scar of the right finger and for a 
right knee disability and assigned noncompensable ratings for 
each of the service connected disabilities.  The veteran 
continued his appeal after subsequent rating decisions 
assigned a 10 percent rating for a burn scar of the right 
index finger effective February 1, 1992, the day following 
the veteran's separation from service and a 10 percent rating 
for residuals of an injury of the right knee effective 
November 27, 1995.  Also on appeal is a September 1997 
decision of the same RO which denied service connection for a 
skin rash, muscle and joint pain, headaches, sleep 
disturbance, chest pain, diarrhea, nose bleeds, memory loss 
and a chronic cough as chronic disabilities resulting from an 
undiagnosed illness and for bronchitis.

The veteran testified before a hearing officer at the RO in 
March 1998, and before the undersigned Veterans Law Judge in 
January 2001.  Transcripts of both hearings have been 
associated with the claims folder.

When the veteran's case was before the Board in August 2001, 
the Board denied entitlement to service connection for skin 
rash as a manifestation of an undiagnosed illness and granted 
service connection for chronic cough as a manifestation of an 
undiagnosed illness.  The remaining issues were remanded for 
additional development.  While the case was in remand status, 
the RO granted service connection for hearing loss disability 
and back disability.  The case was returned to the Board in 
August 2003 for further appellate consideration.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The signs and symptoms of the veteran's claimed sleep 
disturbance have been ascribed to the known clinical 
diagnosis of sleep apnea.

3.  Objective indications of memory loss or headaches as a 
chronic disability are not shown.

4.  The veteran has no current diagnosis of right shoulder 
disability.

5.  For the period from February 1, 1992 to November 26, 
1995, the veteran's right knee disability was manifested by 
pain and crepitus on motion; there was no evidence of laxity 
or instability and X-ray examination revealed no 
abnormalities.

6.  For the period from November 27, 1995 the veteran's right 
knee disability is manifested by pain and crepitus on motion 
and X-ray evidence of arthritis; the veteran retains nearly 
full range of motion of his right knee.


CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms of sleep 
disturbance as a manifestation of an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

2.  The veteran does not exhibit signs and symptoms of memory 
loss as a manifestation of an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

3.  The veteran does not exhibit signs and symptoms of a 
headache disorder as a manifestation of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).

4.  Right shoulder disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

5.  The criteria for higher initial evaluations for right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's claims, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplements thereto,  and the Board's August 2001 remand, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claims, the evidence and 
information that he should submit and the assistance that VA 
would provide to obtain evidence and information in support 
of his claim.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the veteran's service medical records have been 
associated with the claims folders.  VA treatment records and 
records from Walter Reed Army Medical Center have also been 
obtained and placed in the record.  In addition, records of 
private treatment identified by the veteran have also been 
associated with the claims folders.  The RO has also sought 
additional service medical records alleged by the veteran to 
be missing from his claims folders.  The Board notes that 
although the veteran has indicated that service medical 
records for the period from 1989 to 1991 are not associated 
with the record, the Board notes that such records are in 
fact associated and were reviewed in the adjudication of the 
veteran's claims.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

II.  Analysis

The Board observes that the DD Form 214 reflects that the 
veteran received the Southwest Asia Service Medal with two 
stars and that he served from December 1990 to March 1991 in 
the area of responsibility of Operation Desert Shield/Storm. 
Based on this evidence and for purposes of analysis under 38 
C.F.R. § 3.317 (2000), the Board finds that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.

The evidentiary record considered by the Board in this case 
includes service medical records, VA medical records, 
treatment records from the Walter Reed Army Medical Center 
(AMC) and records from private physicians and facilities. The 
record includes statements from the veteran and from members 
of his family and friends. The record also includes testimony 
given by the veteran at hearings as noted above.

i.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to:  (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2002).

Service Connection for Headaches, Sleep Disturbance and 
Memory Loss as Chronic Disabilities Resulting from 
Undiagnosed Illness

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to sleep 
difficulty or memory problems.  Occasional complaints of 
headaches were generally associated with flu-like symptoms.  

Records from Walter Reed Army Medical Center (AMC) show that 
the veteran was hospitalized from May to June 1995 for a Gulf 
War health clinic work-up.  He was noted to have been 
admitted for evaluation of numerous complaints, to include 
headaches, as well as feeling tired and low in energy.  An 
infectious disease consultation report indicates that sleep 
apnea might explain the veteran's complaints of headaches, 
fatigue and poor concentration.  The discharge summary did 
not include any diagnosis pertaining to sleep disturbance, 
and sinus X-rays were noted to be normal.  

An August 1995 letter from Walter Reed AMC indicates that the 
veteran's Gulf War workup had been completed.  The author 
indicated that neuropsychiatric testing had revealed no 
impairment in verbal memory.  She opined that the veteran's 
decreased concentration, sleeplessness and forgetfulness was 
a result of situational stress.

The veteran submitted his claim of entitlement to service 
connection for headaches and sleep disturbance in August 
1995.  He indicated that he received treatment at Walter Reed 
Army Medical Center.

On general medical examination in September 1995, the veteran 
complained of recurrent headaches and other problems.  The 
examiner found no psychiatric or personality disorders.  He 
rendered a diagnosis of Persian Gulf Syndrome based on 
symptoms described by the veteran.

In an April 1997 statement, the veteran contended that his 
problems began within two years of service in Southwest Asia.  
He noted that he had memory loss and difficulty 
concentrating.  

The veteran was hospitalized at Walter Reed AMC in June 1997 
to participate in a multidisciplinary specialized care 
program for the treatment of persistent, disabling Gulf War 
related symptoms.  Although a mental health intake report 
indicates the veteran's complaints of headaches and memory 
loss, no clinical findings were made with regard to those 
claimed disabilities or sleep disturbance.  Among the 
discharge diagnoses at the conclusion of the specialized care 
program was persistent Gulf War related symptoms of 
unspecified etiology after exhaustive medical evaluation.

In his February 1998 substantive appeal, the veteran related 
that he had difficulty concentrating and with his memory at 
times.  He pointed to the decrease in his college grades and 
his tendency to forget appointments.

In a March 1998 statement, the veteran's wife indicated that 
she had been married to the veteran since October 1996.  She 
noted that the veteran's claimed sleep disturbance consisted 
of tossing and turning as well as arising several times per 
night.  She stated that she was forced to sleep in a 
different bed in order to get a good night's rest.  She also 
indicated that she had witnessed the veteran's episodes of 
memory loss, and that he experienced headaches several times 
per day.

Three other lay statements were also received in March 1998.  
A statement from the veteran's sister discloses that the 
veteran was forgetful.  A current colleague made no note of 
the veteran's claimed memory loss or sleep disturbance.  The 
veteran's brother-in-law indicated that the veteran's memory 
loss pertained to his difficulty concentrating.  He opined 
that the veteran's low college grades were due to his claimed 
memory loss.  He also indicated a knowledge of the veteran's 
sleep disturbance.

The veteran testified before a hearing officer at the RO in 
March 1998.  The veteran maintained that he had received 
treatment for insomnia in the Persian Gulf.  He indicated 
that he had not been prescribed any medications for sleep 
disturbance, and that his sleep problems occurred on a 
nightly basis.  He also stated that he had difficulty 
concentrating and that as a result his grades in college had 
declined.

The report of a March 1998 polysomnogram reflects that the 
rest was abnormal due to the veteran's mildly disrupted and 
fragmented sleep architecture.  Sleep disordered breathing 
was noted to be more pronounced in rapid eye movement sleep 
and was worse in the supine position.  Light snoring was 
documented by tracheal microphone.  The diagnosis was mild 
sleep apnea, mostly positional while supine.

A June 2000 MRI of the veteran's brain revealed no evidence 
of discrete masses, mass effect or intracranial collections 
or abnormal enhancement.  The impression was an essentially 
unremarkable pre and post contrast MRI of the brain.

At his January 2001 hearing before the undersigned, the 
veteran testified that he had participated in a sleep study 
and been diagnosed with sleep apnea.  He stated that he 
tossed and turned all night and that he generally got three 
to four hours of sleep per night.  He complained of expansive 
headaches but denied any associated symptoms.  He stated that 
he had not been prescribed any medication for his headaches 
and noted that they generally lasted from 10 to 15 minutes.

A VA psychiatric examination was conducted in August 2002.  
The examiner noted that he was to provide an opinion 
regarding the etiology of any currently presented disorder 
productive of headaches, sleep disturbance, and memory loss.  
The veteran did not emphasize traumatic memories of combat 
experiences as prominent in his symptomatology or as causing 
any significant distress.  He denied most symptoms of 
psychiatric illness.  He described headaches as occurring 
several times per week but denied any apparent precipitants, 
to include stress.  He described some difficulty falling 
asleep and disturbed sleep with  midnight awakening.  He 
noted that he completed a sleep study at Walter Reed AMC and 
had been diagnosed with a mild sleep disorder.  The veteran 
denied symptoms of generalized anxiety, irritability, 
depression, manic symptoms or other major psychiatric illness 
that could account for some of his somatic symptoms.  On 
mental status examination, the veteran's affect was slightly 
dysphoric at times but with range and humor at others.  His 
mood appeared euthymic, though with some distress related to 
somatic preoccupation.  His thoughts were logical and 
organized.  He described problems with memory and 
concentration, but noted that they did not interfere 
significantly with his ability to function.  He stated that 
he appeared to be getting more forgetful.  The impression was 
sleep disorder by history.  The examiner indicated that the 
veteran presented with few discernible psychiatric symptoms.  
He noted that the veteran did not appear to be suffering or 
to ever have suffered from anxiety disorder, affective 
disorder, or other psychiatric disorder that could account 
for memory loss, sleep disturbance or headaches.  He pointed 
out that the veteran's stated sleep disorder could account 
for some of his claimed cognitive difficulties.  

With respect to the veteran's claim of service connection for 
sleep disturbance as a manifestation of an undiagnosed 
illness, the Board concludes that service connection is not 
warranted.  In this regard the Board notes that a March 1998 
sleep study diagnosed mild, positional sleep apnea.  The 
veteran has not argued that he suffers from a sleep 
disturbance other than the manifestations of sleep apnea that 
could be characterized as manifestations of an undiagnosed 
illness.  Accordingly, as the veteran's sleep disturbance is 
attributed to a known clinical diagnosis, service connection 
under 38 C.F.R. § 3.317 must be denied.

With regard to the veteran's claim of entitlement to service 
connection for headaches and memory loss as manifestations of 
an undiagnosed illness, the Board notes that the record 
contains no evidence documenting objective indications of 
chronic disability manifested by headaches or memory loss.  
In fact, although the veteran described problems with his 
memory on VA examination in August 2002, he noted that the 
difficulty did not interfere significantly with his ability 
to function.  Moreover, the examiner concluded that the 
veteran did not have any psychiatric disorder that could 
account for the difficulty claimed by the veteran, and opined 
that the veteran's reported sleep disorder could account in 
part for some cognitive difficulties.  As the objective 
indications necessary for service connection for disability 
manifested by headaches and memory loss as manifestations of 
an undiagnosed illness are not shown, service connection is 
not warranted for these claimed disabilities.

Service Connection for Right Shoulder Disability

Review of the veteran's service medical records reveals that 
he fell from a stopped truck in 1978 and that he suffered 
trauma to his right shoulder when he fell on his back in 
November 1981.  The assessment was contusion to the shoulder 
secondary to a fall.  In December 1981 the veteran's right 
shoulder was noted to be tender about the infrascapular 
muscles.  In a March 1985 report of medical history, an 
examiner noted the veteran's report of a contusion to his 
right shoulder in 1978.

The veteran did not complain of difficulty with his right 
shoulder at VA orthopedic examinations in February and April 
1992.  

A November 1993 letter from George H. Rubin, M.D. indicates 
that the veteran was seen subsequent to a motor vehicle 
accident.  The veteran complained of neck and shoulder pain.  
He denied radiation of pain into his arm or upper back.  
Subsequent treatment records from Dr. Rubin show no further 
complaints regarding the veteran's shoulder.

A September 1994 VA treatment note shows the veteran's 
complaint of right shoulder pain, partially relieved by 
Naprosyn.  

The veteran complained of swelling of his right shoulder at a 
September 1995 VA general medical examination.  No functional 
musculoskeletal disabilities were detected on examination.  
No diagnosis regarding the veteran's right shoulder was made.

At his January 2001 hearing before the undersigned, the 
veteran testified that he had shoulder pain up to three times 
per week.  He denied being told that he had arthritis in his 
shoulder.

A VA orthopedic examination was conducted in June 2002.  The 
examiner noted that the veteran fell from a stopped truck in 
1978, striking his right side, hip and elbow, and that 
examination at that time had revealed some redness of the 
right shoulder.  He also noted that the veteran had suffered 
a contusion of the right shoulder in November 1981.  The 
veteran stated that he had experienced intermittent dull pain 
in his right shoulder since active service.  He could not 
recall a specific injury.  He denied any aggravating 
activities and indicated that Relafen alleviated his right 
shoulder discomfort.  He denied stiffness, swelling, heat or 
redness of the shoulder and also denied periods of flare-ups 
of pain.  He denied losing time from work due to his claimed 
right shoulder disability.  Range of motion of the veteran's 
shoulder was within normal limits, with  mild tenderness to 
palpation in the right trapezius area.  The assessment was 
history of contusion of the right shoulder with current 
normal range of motion.  The examiner opined that the 
veteran's current right-sided complaints were more likely 
than not related to osteoarthritic changes in the veteran's 
cervical spine.  He emphasized that range of motion of the 
veteran's right shoulder was normal and the tenderness was 
located on the right trapezius area.  

On review of the evidence of record, the Board concludes that 
service connection for right shoulder disability is not 
warranted.  In this regard, the Board notes that although 
service medical records document trauma to the veteran's 
shoulder in 1978 and 1981, no residual of such trauma was 
thereafter noted.  In fact, the veteran's first complaint of 
right shoulder difficulty subsequent to active service is 
reflected in a November 1993 report from Dr. Rubin.  Notably, 
subsequent reports from Dr. Rubin relate to a cervical spine 
injury and do not mention any shoulder disability.  Moreover, 
VA records show that although the veteran complains of some 
right shoulder discomfort, a June 2002 orthopedic examination 
report indicates normal range of motion of the right shoulder 
and no diagnosis of current shoulder disability.  The 
examiner opined that the current right shoulder complaints 
were likely related to the veteran's cervical spine 
arthritis.  Accordingly, the veteran's claim must fail 
because the preponderance of the evidence establishes that he 
has no current right shoulder disability. 

ii.  Initial Rating for Right Knee Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
noted below.  

The veteran's service medical records reflect that he 
complained of a five-year history of knee pain in February 
1984.  An April 1984 profile report indicates that the 
veteran had sprained his right knee, and a May 1984 profile 
report shows that the veteran had probable lateral ligament 
sprain of the right knee.  In April 1990, plica syndrome of 
the right knee was diagnosed.  Arthroscopy was performed in 
July 1990.  Further arthroscopy was completed on the 
veteran's right knee in November 1991.

A VA examination was conducted in April 1992.  The veteran 
reported recurrent right knee pain since 1978 and stated that 
he had undergone two surgeries on his right knee.  He 
indicated that his knee occasionally gave out.  On physical 
examination, there was no subluxation or lateral instability.  
There was no evidence of nonunion or malunion.  Crepitus was 
present with flexion and extension.  Extension was to zero 
degrees and flexion was to 80 degrees.  There was no overt 
laxity of the knee joint.  Bilateral X-rays of the knees were 
normal.  The diagnoses were status post arthroscopic surgery 
and rule out ligamentous or meniscus injury.  The veteran was 
referred to orthopedics for further evaluation.

A VA orthopedic examination was performed in May 1992.  On 
physical examination, the veteran's gait was normal.  There 
were well-healed arthroscopic scars on the veteran's right 
knee.  There was no deformity of effusion of the knee.  Range 
of motion was to 120 degrees without pain.  There was no 
laxity of the cruciate or collateral ligaments and the 
McMurray and Apley tests were negative.  Strength was good.  
The examiner noted that the veteran had no significant 
complaints concerning his knee.  He stated that no surgery 
was indicated but that the veteran might obtain some 
improvement with physiotherapy, and that the prognosis was 
good.

Service connection for right knee disability, with a 
noncompensable evaluation, was granted in August 1993.  In a 
March 1994 statement, the veteran indicated that he had 
recurrent knee pain and swelling.  He complained of an 
inability to work as a carpenter due to his knee disability, 
and indicated that his knee gave out.

A March 1994 VA progress note indicates the veteran's 
complaint of chronic right knee pain, worse with exercise.  

In June 1994 the veteran testified before a hearing officer 
at the RO.  He stated that he had undergone surgery on his 
knee during service and that the Air Force had considered 
medically retiring him due to his knee disability.  He 
indicated that his knee gave out on him and swelled.  

A November 1994 X-ray of the veteran's right knee revealed 
that there had been no significant interval change since 
April 1992.  The impression was no abnormality.

An October 1995 VA treatment record reflects the veteran's 
complaint of right knee pain for two weeks.  The veteran 
reported a history of two knee surgeries.  Reduced range of 
motion and pain with movement were noted.  The diagnostic 
impression was right knee arthritis.  A right knee 
immobilizer was prescribed.

In a March 1997 letter, the veteran requested that his right 
knee disability be evaluated because the severity of the 
condition had drastically increased.

A June 1997 consultation report from Walter Reed AMC 
indicates that the veteran complained of knee pain.  Range of 
motion of the veteran's right knee was zero to 105 degrees.  
The assessment was knee pain, secondary to disuse or atrophy.  
A subsequent physical therapy note shows the veteran's 
complaint of pain in the lateral right knee with passive 
range of motion.  Passive range of motion of the veteran's 
right knee was to 90 degrees, and the veteran was noted to be 
very guarded secondary to pain.

Magnetic resonance imaging (MRI) of the veteran's right knee 
was subsequently performed in June 1997.  The menisci were 
normal.  The anterior and posterior cruciate ligaments were 
intact.  There was no evidence of disruption involving the 
patellar tendon or collateral ligaments.  Some small knee 
joint effusion was seen.  The articular cartilage appeared to 
be well preserved and the bone marrow is unremarkable.  The 
impression was no evidence of anterior cruciate ligament tear 
and no definite evidence of medial or lateral meniscal tear.  

On VA orthopedic examination in September 1997, the history 
of the veteran's right knee disability was reviewed.  The 
examiner noted the veteran's report of utilizing a knee brace 
since 1996.  On physical examination, the veteran walked with 
a limp on the right and was noted to be wearing a brace on 
his right knee.  Marked atrophy of the quadriceps muscle of 
the right leg was noted.  Active range of motion was zero to 
60 degrees.  The ligamentous structures were normal.  There 
was no effusion.  Patella test was positive.  The diagnoses 
were internal derangement of the right knee and 
osteoarthritis of the right knee.  

In November 1997 the RO determined that a 10 percent 
evaluation was warranted for the veteran's right knee 
disability.

At his January 2001 hearing before the undersigned, the 
veteran stated that his knee gave out on him and that he was 
precluded from lifting heavy objects due to his knee 
disability.  He indicated that VA had prescribed him a knee 
brace.  

A VA orthopedic examination was conducted in June 2002.  The 
veteran's history was reviewed.  He complained of knee pain 
on a daily basis, worse with cold or wet weather.  He also 
indicated that the pain was worse with activities such as 
walking.  He stated that he had swelling of the knee at least 
once per week and that he experienced a giving out sensation 
with lifting.  He complained of stiffness in the morning.  On 
physical examination the veteran was noted to ambulate with a 
limp and to wear a knee brace.  There was no redness, warmth 
or swelling of the right knee, and range of motion was from 
zero to 140 degrees.  There was crepitus, but no anterior or 
posterior cruciate ligament laxity.  There was no lateral or 
medial collateral ligament laxity and there was no joint line 
tenderness.  The assessment was degenerative joint disease of 
the right knee.  The examiner noted that the veteran had mild 
impairment secondary to the degenerative joint disease and 
pain.  He pointed out that the veteran had no clinical signs 
of instability, and indicated that the veteran's subjective 
complaints of giving away were alleviated with the knee brace 
and the avoidance of lifting.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2002).

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight 
or a 20 percent evaluation if it is moderate.  A 30 percent 
evaluation is warranted where such impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Removal of the semilunar cartilage warrants a 10 percent 
evaluation where it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

For the period from February 1, 1992 to November 27, 1995 the 
veteran's right knee disability warrants a noncompensable 
evaluation pursuant to Diagnostic Code 5257.  Having reviewed 
the evidence of record pertaining to that period, the Board 
concludes that a compensable rating is not warranted.  In 
this regard, the Board observes that although examination in 
April 1992 revealed some limitation of motion, that 
limitation did not warrant a compensable evaluation under any 
potentially applicable criteria.  There was no subluxation, 
lateral instability, or ligamentous laxity.  Moreover, X-ray 
examinations for this period fail to reveal any abnormality 
of the veteran's right knee.  Accordingly, the Board finds 
that the noncompensable evaluation for this period is 
appropriate.

For the period from November 28, 1995 the veteran's right 
knee disability was evaluated as 10 percent disabling based 
on degenerative arthritis of the joint.  Review of the record 
for this period leads the Board to conclude that the 
currently assigned evaluation is appropriate.  As noted 
above, degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  The medical evidence 
consistently shows that the limitation of motion of the 
veteran's right knee would be rated as noncompensable under 
the diagnostic codes for limitation of flexion and extension.  
In fact, based on recent VA examinations, the veteran retains 
significant range of motion of his right knee.  The 
limitation of motion of the veteran's right knee clearly does 
not more nearly approximate that required for a 20 percent 
evaluation than required for a 10 percent evaluation.  
Therefore, the veteran's arthritis of the right knee warrants 
an evaluation of 10 percent based on arthritis with 
limitation of motion.  There is no basis upon which to assign 
a separate rating for subluxation, instability or laxity.

Consideration has been given to assigning staged ratings; 
however, as discussed above, at no time during the period in 
question has the disability warranted ratings in excess of 
those assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  The record reflects that the veteran has 
not required frequent periods of hospitalization for this 
disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria. 
There is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluations. Therefore, 
referral of the case for extra-schedular consideration is not 
in order.


ORDER

Entitlement to service connection for sleep disturbance as a 
chronic disability resulting from an undiagnosed illness is 
denied.

Entitlement to service connection for memory loss or 
headaches as a chronic disability resulting from an 
undiagnosed illness is denied.

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to higher initial ratings for right knee 
disability is denied.


REMAND

As noted previously, the Board remanded the veteran's case in 
August 2001 for additional development.  The remand ordered a 
variety of VA examinations, to include an orthopedic 
examination, a gastrointestinal examination, a dermatology 
examination, a cardiovascular examination, an otolaryngology 
examination, a nephrology examination and a neurological 
examination.  

With regard to the ordered orthopedic examination, the Board 
directed that the examiner discuss any currently present 
disorder productive of muscle and joint pain.  The examiner 
did not do so, and therefore the Board concludes that it is 
without sufficient evidence to address the issue of 
entitlement to service connection for muscle and joint pain 
resulting from undiagnosed illness.  The Board also notes 
that although the cardiovascular examiner ruled out coronary 
artery disease as a cause of the veteran's reported chest 
pain, he suggested that the chest pain was more likely 
related to musculoskeletal chest wall pain.  Therefore, an 
orthopedic examination to address these claimed disabilities 
is in order.

The Board observes that the veteran's claimed 
gastrointestinal disability was addressed by a Gulf War 
guidelines examination in June 2002.  The examiner made 
conflicting findings regarding the veteran's gastrointestinal 
symptoms and did not comply with the direction provided in 
the Board's August 2001 remand.  The Board therefore 
concludes that the evidence is insufficient to address the 
claim and that an additional examination is required.

While the Board's August 2001 remand directed that a 
dermatology examination be conducted, the only examination of 
the veteran's claimed skin disability was performed at the 
Gulf War guidelines examination in June 2002.  The examiner 
did not provide an opinion regarding the etiology of the 
veteran's seborrheic hyperplasia or seborrheic dermatitis.

The Board's August 2001 remand also ordered that an 
otolaryngology examination be conducted.  While the June 2002 
Gulf War guidelines examination briefly discussed the 
veteran's complaints of recurrent nose bleeds, the 
examination did not address the questions detailed on remand.  

The Board also directed that the veteran be afforded a 
nephrology examination to determine the etiology of any 
currently present disorder of the kidneys.  Although the Gulf 
War guidelines examination addressed this claimed disability 
and the examiner concluded that kidney stones were not 
related to the veteran's service in the Persian Gulf, the 
Board notes that the veteran seeks direct service connection 
for kidney stones or their residuals.  An additional 
examination is required in order to obtain an opinion 
regarding the etiology of the veteran's claimed kidney 
disorder.

Finally, the Board notes that although the veteran was 
afforded a neurological examination as directed by the 
Board's August 2001 remand, the examination did not include 
nerve conduction testing or other studies to determine the 
extent of impairment from the veteran's service-connected 
burn scar of the right index finger. Moreover, the examiner 
did not address the findings of a September 1996 report from 
the occupational therapy clinic at the Newington VA Medical 
Center, nor did he state whether the loss of grip and pinch 
strength experienced by the veteran was due to his service-
connected disability.

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran submit the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA care 
providers who treated him for symptoms of 
muscle and joint pain, chest pain, 
diarrhea, nose bleeds, skin disorder, 
kidney stones, and gastroenteritis since 
October 2000.  The RO should also request 
information pertaining to medical care 
providers who have recently treated the 
veteran for his service-connected burn 
scar of the right index finger.  After 
securing any necessary releases, the RO 
should attempt to obtain a copy of all 
indicated records and permanently 
associate them with the claims folders.

2.  If the RO is unsuccessful in 
obtaining any medical records properly 
identified by the veteran, it should 
inform the veteran and his representative 
of this and request them to provide 
copies of the outstanding medical 
records.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the etiology of any 
currently present disorder productive of 
muscle and joint pain and any currently 
present disorder productive of chest 
pain.  The veteran should be notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing, to 
include X-rays, should be conducted.

Muscle and Joint Pain
(a)  The examiner should note and detail 
all reported signs and symptoms of muscle 
and joint pain.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to muscle pain and 
joint pain, and indicate what 
precipitates and what relieves them.

(b)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from muscle and joint pain.

(c)  The examiner should specifically 
determine whether the veteran's 
complaints of muscle and joint pain are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the veteran's 
complaints. Symptom-based "diagnoses," 
such as arthralgia, are not considered as 
diagnosed conditions for compensation 
purposes.

Chest pain
(a) The examiner should note and detail 
all reported complaints of chest pain.  
The examiner should provide details about 
the onset, frequency, duration, and 
severity of all complaints relating to 
chest pain, and indicate what 
precipitates and what relieves them.

(b)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from chronic chest pain.

(c) The examiner should specifically 
determine whether the veteran's 
complaints of chest pain are attributable 
to any known diagnostic entity.  If not, 
the examiner should specifically state 
whether he is unable to ascribe a 
diagnosis to the veteran's complaints.  
Symptom-based "diagnoses," such as chest 
pain, are not considered as diagnosed 
conditions for compensation purposes.

4.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
determine the etiology of any currently 
present gastrointestinal disorder.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner.  All 
necessary testing should be conducted.

(a) The examiner should note and detail 
all reported signs and symptoms of a 
gastrointestinal disorder.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to diarrhea, 
flatulence, and gastrointestinal 
discomfort, and indicate what 
precipitates and what relieves them.

(b)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from signs and symptoms of a 
gastrointestinal disorder.

(c)  The examiner should specifically 
determine whether the veteran's 
complaints of diarrhea, flatulence, and 
gastrointestinal discomfort are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the veteran's 
complaints.  Symptom-based "diagnoses," 
such as diarrhea, are not considered as 
diagnosed conditions for compensation 
purposes.

(d)  If the veteran's gastrointestinal 
complaints are ascribed to a known 
disease entity to include 
gastroenteritis, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that that disorder 
is etiologically related to the veteran's 
active military service.

5.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the etiology of the veteran's 
diagnosed seborrheic hyperplasia and/or 
seborrheic dermatitis.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing should be conducted. Based upon 
the examination results and a review of 
the claims folder, the examiner should 
provide as to whether it is at least as 
likely as not that the veteran's 
seborrheic hyperplasia and/or seborrheic 
dermatitis is etiologically related to 
his active military service.

6.  The RO should schedule the veteran 
for a VA otolaryngology examination to 
determine the etiology of any currently 
present disorder manifested by complaints 
of nosebleeds.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted.

(a)  The examiner should note and detail 
all reported complaints of nosebleeds.  
The examiner should provide details about 
the onset, frequency, duration, and 
severity of all complaints relating to 
nosebleeds, and indicate what 
precipitates and what relieves them.

(b)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from chronic nosebleeds.

(c)  The examiner should specifically 
determine whether the veteran's 
complaints of nosebleeds are attributable 
to any known diagnostic entity.  If not, 
the examiner should specifically state 
whether he is unable to ascribe a 
diagnosis to the veteran's complaints.  
Symptom-based "diagnoses" are not 
considered as diagnosed conditions for 
compensation purposes.

7.  The RO should schedule the veteran 
for a VA nephrology examination to 
determine the etiology of currently 
present disorder of the kidneys.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner.  All 
necessary testing should be conducted.  
Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
any current kidney disorder, to include 
kidney stones, as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
active military service.

8.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the current extent of 
impairment from the veteran's service- 
connected burn scar of the right index 
finger.  The veteran should be notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing, to 
include a nerve conduction study, should 
be conducted.  The examiner should 
discuss the current nature, extent, and 
disabling manifestations of the veteran's 
service-connected burn scar of the right 
index finger.  In this discussion, the 
examiner should address the findings of 
the September 1996 report from the 
occupational therapy clinic at the 
Newington VAMC and state whether or not 
the loss of grip and pinch strength 
experienced by the veteran was due to his 
service-connected disability.

9.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

10.  Then, the RO should ensure that the 
above development has been completed and 
should undertake any other development it 
determines to be warranted to comply with 
the notification and duty to assist 
requirements of the VCAA.

11.  When the above development has been 
completed, the RO should re-adjudicate 
the claims that remain on appeal.  In 
discussing the veteran's claim for an 
increased evaluation for his service-
connected burn scar of the right index 
finger, consideration should be given to 
the case of Fenderson v. West, 12 
Vet.App. 119 (1999).  Therein, the Court 
held that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found -- a practice 
known as assigning "staged" ratings.

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), to include the provisions of 38 
C.F.R. § 3.655 if appropriate.  The SSOC 
should include citation to all relevant 
regulatory provisions.  (In this regard, 
the diagnostic code(s) most advantageous 
to the veteran should be selected.)  The 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



